Case 7:20-cv-00205 Document 1-2 Filed on 07/31/20 in TXSD Page 1 of 57




  SCHEDULE
     A
 Case 7:20-cv-00205 Document 1-2 Filed on 07/31/20 in TXSD Page 2 of 57




                                      SCHEDULE A

                            AUTHORITY FOR THE TAKING


       The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved February 15, 2019, as Public Law 116-

6, div. A, tit. II, Section 230, 133 Stat. 13, which appropriated the funds that shall be used

for the taking.
Case 7:20-cv-00205 Document 1-2 Filed on 07/31/20 in TXSD Page 3 of 57




  SCHEDULE
      B
 Case 7:20-cv-00205 Document 1-2 Filed on 07/31/20 in TXSD Page 4 of 57




                                     SCHEDULE B

                                   PUBLIC PURPOSE
       The public purpose for which said properties are taken is to construct, install,

operate, and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors,

and related structures designed to help secure the United States/Mexico border within the

State of Texas.
Case 7:20-cv-00205 Document 1-2 Filed on 07/31/20 in TXSD Page 5 of 57




  SCHEDULE
     C
 Case 7:20-cv-00205 Document 1-2 Filed on 07/31/20 in TXSD Page 6 of 57




                                     SCHEDULE C

                                 LEGAL DESCRIPTION
                                  Hidalgo County, Texas

Tracts: RGV-MCS-2202
        RGV-MCS-2202-2
        RGV-MCS-3004
Owner: HIDALGO COUNTY WATER CONTROL & IMPROVEMENT DISTRICT #19
Acres: 12.37

RGV-MCS-2202

BEING a 4.302 acre tract (187,391 square feet) parcel of land, more or less, being out of
Lots 16, 15, 14, 13, and a part of Lot 12 of the unrecorded Riverside Subdivision A,
recorded in Volume 752, Page 342, Deed Records of Hidalgo County (D.R.H.C.), Texas,
conveyed to Hidalgo County Water Control and Improvement District No. 19, said 4.302
acre (187,391 square feet) parcel of land being more particularly described as follows;

COMMENCING at a found 3” iron pipe having a coordinate value of N = 16582918.583,
E = 1039938.127, said point being the northwest corner of a called 2.64 acre tract, recorded
in Document No. 2011-2224163, Official Records of Hidalgo County (O.R.H.C.), Texas,
conveyed to the City of Mission and the northwest corner of levee easement (733-H),
recorded in Document No. 1942- 18238, Official Records of Hidalgo County (O.R.H.C.),
Texas, conveyed to the United States of America, said point also being the northeast corner
of a called 4.781 tract of land, recorded in Document No. 1999-814019, Official Records
of Hidalgo County (O.R.H.C.), Texas, conveyed to the Catholic Diocese of Brownsville,
said point also being the southeast corner of a tract of land being part of Lot 1 of the
unrecorded Riverside Subdivision A, recorded in Document No. 2013-2431931, Official
Records of Hidalgo County (O.R.H.C.), Texas, conveyed to the Editora Hora Cero S.A.
De C.V., said point being the southwest corner of a levee easement (735-H), recorded in
Document No. 1945-6186, Official Records of Hidalgo County (O.R.H.C.), Texas,
conveyed to the United States of America and a surveyed 0.150 acre tract of land being out
of a part of Lot 1 of the unrecorded Riverside Subdivision A, recorded in Document No.
1921-1320498, Official Records of Hidalgo County (O.R.H.C.), Texas, conveyed to John
H. Shary;

THENCE: N 59°44’13” E, departing the east line of said Editora Hora Cero S.A. De C.V.
tract and along the south line of said John H. Shary tract, the north line of said City of
Mission, Texas tract, the south line of said levee easement (735-H) and the north line of
said levee easement (733-H), a distance of 30.13 feet to the POINT OF BEGINNING
designated “RGV-MCS-2202-1=RGV-MCS-2224-1-6” and having a coordinate value of
N = 16582933.767, E = 1039964.149, said point being on the west
 Case 7:20-cv-00205 Document 1-2 Filed on 07/31/20 in TXSD Page 7 of 57

                                    Schedule C (Cont.)

line of said Hidalgo County Water Control and Improvement District No. 19 tract and the
west line of levee easement (734-H), recorded in Document No. 1944-45877, Official
Records of Hidalgo County (O.R.H.C.), Texas, conveyed to the United States of America,
said point also being the southeast corner of said John H. Shary tract, the southeast corner
of said levee easement (735-H) and the northeast corner of said levee easement (733-H),
and on the north line of said City of Mission, Texas tract, said point also being N 27°18’53”
W, a distance of 5857.99 feet from United States Corps of Engineers Control Point No.
H122;

THENCE: N 02°38’31” W, departing the north line of said City of Mission, Texas tract
and along the east line of said John H. Shary tract, the west line of said Hidalgo County
Water Control and Improvement District No. 19 tract, the east line of said levee easement
(735-H) and the west line of said levee easement (734-H), a distance of 55.13 feet to an
angle point designated “RGV-MCS-2202-2=RGV- MCS-2224-1-5”;

THENCE: N 13°32’31” W, along the east line of said John H. Shary tract, the west line
of said Hidalgo County Water Control and Improvement District No. 19 tract, the east line
of said levee easement (735-H) and the west line of said levee easement (734-H), a distance
of 236.32 feet to an angle point designated “RGV- MCS-2202-3=RGV-MCS-2207-1-
4=RGV-MCS-2224-1-4”, said point being the southeast corner of Lot 2 of the unrecorded
Riverside Subdivision A and the southeast corner of a surveyed 5.567 acre tract, recorded
in Document No. 820043, Official Records of Hidalgo County (O.R.H.C.), Texas,
conveyed to Johnny and Jennifer Hart, said point being the northeast corner of said John
H. Shary tract and said levee easement (735-H), said point also being the southeast corner
of a levee easement (736-H), recorded in Document No. 1942-19357, Official Records of
Hidalgo County (O.R.H.C.), Texas, conveyed to the United States of America;

THENCE: N 13°32’31” W, departing the south line of said Johnny and Jennifer Hart tract
and the south line of said levee easement (736-H), the north line of said John H. Shary
tract, the north line of said levee easement (735-H), and along the west line of said levee
easement (734-H), the west line of said Hidalgo County Water Control and Improvement
District No. 19 tract, and the east line of said levee easement (736-H), a distance of 234.78
feet to an angle point designated “RGV-MCS-2202-4=RGV-MCS-2207-1-3”;

THENCE: N 14°34’46” W, along the east line of said Johnny and Jennifer Hart tract and
the east line of said levee easement (736-H), the west line of said Hidalgo County Water
Control and Improvement District No. 19 tract, and the west line of said levee easement
(734-H), a distance of 82.05 feet to an angle point designated “RGV-MCS-2202-5=RGV-
MCS-2207-1-2=RGV-MCS-2209-1-5”, said point being the northeast corner of said
Johnny and Jennifer Hart tract and the southeast corner of a tract of land, recorded in
Document No. 2014-2569340, Official Records of Hidalgo County (O.R.H.C.), Texas,
conveyed to Klub Nautique, LLC;

THENCE: N 14°34’46” W, departing the north line of said Johnny and Jennifer Hart tract
and along the east line of said Klub Nautique, LLC tract and the east line of said levee
 Case 7:20-cv-00205 Document 1-2 Filed on 07/31/20 in TXSD Page 8 of 57

                                    Schedule C (Cont.)

easement (736-H), the west line of said Hidalgo County Water Control and Improvement
District No. 19 tract, and the west line of said levee easement (734-H), a distance of 183.43
feet to an angle point designated “RGV- MCS-2202-6=RGV-MCS-2209-1-4=RGV-MCS-
2224-5”, said point being the northeast corner of said Klub Nautique, LLC tract, the
northeast corner of said levee easement (H-736), the southeast corner of a tract of land,
recorded in Document No. 1924-1770087, Official Records of Hidalgo County (O.R.H.C.),
Texas, conveyed to John H. Shary, and the southeast corner of levee easement (737-H),
recorded in Document No. 1945-6187, Official Records of Hidalgo County (O.R.H.C.),
Texas, conveyed to the United States of America;

THENCE: N 14°25’16” W, departing the north line of said Klub Nautique, LLC tract, the
north line of said levee easement (736-H), and along the east line of said levee easement
(737-H), the west line of said Hidalgo County Water Control and Improvement District
No. 19 tract, and the west line of said levee easement (734- H), and along the east line of
said John H. Shary tract, a distance of 250.44 feet to a found 1/2" rebar with cap designated
“RGV-MCS-2202-7=RGV-MCS-2203-4=RGV-MCS-2224-4” for an angle point, said
point being the northeast corner of said John H. Shary tract, the northeast corner of said
levee easement (737-H), the outer corner of a tract of land, recorded in Document No.
2985143, Official Records of Hidalgo County (O.R.H.C.), Texas, conveyed to Series 2-
River Property, A Series of Beneficium Series, LLC., and the southeast corner of levee
easement (738-H), recorded in Volume 609, Page 479, Deed Records of Hidalgo County
(D.R.H.C.), Texas, conveyed to the United States of America;

THENCE: N 14°46’08” W, departing the north line of said John H. Shary tract, the north
line of said levee easement (737-H), and along the east line of said levee easement (738-
H), the west line of said Hidalgo County Water Control and Improvement District No. 19
tract, the west line of said levee easement (734-H), and along the east line of said Series 2-
River Property, A Series of Beneficium Series, LLC. tract, a distance of 124.55 feet to an
angle point, designated “RGV- MCS-2202-8=RGV-MCS-2203-3”, said point being the
common corner between Lot 8 and Lot 9 of the unrecorded Riverside Subdivision A;

THENCE: N 17°08’19” W, along the east line of said Series 2-River Property, A Series
of Beneficium Series, LLC. tract, the east line of said levee easement (738- H), the west
line of said Hidalgo County Water Control and Improvement District No. 19 tract, the west
line of said levee easement (734-H), a distance of 249.77 feet to an angle point, designated
“RGV-MCS-2202-9=RGV-MCS-2203-2=RGV- MCS-2206-4”, said point being the
common corner between Lot 10 and Lot 11 of the unrecorded Riverside Subdivision A,
said point also being the northeast corner of said Series 2-River Property, A Series of
Beneficium Series, LLC. tract and the southeast corner of a tract, recorded in Document
No. 656429, Official Records of Hidalgo County (O.R.H.C.), Texas, conveyed to Johnny
and Jennifer Hart;

THENCE: N 17°07’21” W, departing the north line of said Series 2-River Property, A
Series of Beneficium Series, LLC. tract and along the east line of said Johnny and Jennifer
Hart tract, the east line of said levee easement (738-H), the west line of said Hidalgo County
 Case 7:20-cv-00205 Document 1-2 Filed on 07/31/20 in TXSD Page 9 of 57

                                    Schedule C (Cont.)

Water Control and Improvement District No. 19 tract, and the west line of said levee
easement (734-H), a distance of 124.72 feet to an angle point, designated “RGV-MCS-
2202-10=RGV-MCS-2206-3”, said point being the common corner between Lot 11 and
Lot 12 of the unrecorded Riverside Subdivision A, said point being the northeast corner of
said Johnny and Jennifer Hart tract, the northeast corner of said levee easement (738-H),
and the southeast corner of a levee easement (739-H), recorded in Volume 609, Page 492,
Deed Records of Hidalgo County (D.R.H.C.), Texas, conveyed to the United States of
America;

THENCE: S 71°47’01” W, departing the east line of said Johnny and Jennifer Hart tract,
the east line of said levee easement (738-H), the east line of said levee easement (739-H),
and the west line of said levee easement (734-H), and along the common line between Lot
11 and Lot 12 of the unrecorded Riverside Subdivision A, a distance of 22.40 feet to found
1/2" rebar, designated “RGV-MCS-2202- 11=RGV-MCS-2206-3=RGV-MCS-2207-4”
for an outer corner of the herein described proposed acquisition tract, said point being on
the common line between Lot 11 and Lot 12 of the unrecorded Riverside Subdivision A,
said point being the southeast corner of a called 1.08 acre tract, recorded in Document No.
1459757, Official Records of Hidalgo County (O.R.H.C.), Texas, conveyed to Johnny and
Jennifer Hart, the northwest corner of said levee easement (738-H), and the southwest
corner of said levee easement (739-H);

THENCE: N 16°23’34” W, departing the north line of said Johnny and Jennifer Hart tract,
the north line of said levee easement (738-H), the south line of said levee easement (739-
H), the common line between Lot 11 and Lot 12 of the unrecorded Riverside Subdivision
A, and along the east line of said 1.08 acre Johnny and Jennifer Hart tract and the west line
of said levee easement (739-H), a distance of 68.74 feet to found 5/8" rebar, designated
“RGV-MCS-2202-12=RGV- MCS-2207-4” for a point being on the common line between
Lot 12 and Lot 13 of the unrecorded Riverside Subdivision A, said point being the
northwest corner of said levee easement (739-H) and the southwest corner of levee
easement (740-H), recorded in Document No. 1947-3250, Official Records of Hidalgo
County (O.R.H.C.), Texas, conveyed to the United States of America;

THENCE: N 16°29’30” W, departing the south line of said levee easement (740- H), the
common line between Lot 12 and Lot 13 of the unrecorded Riverside Subdivision A, and
along the east line of said 1.08 acre Johnny and Jennifer Hart tract and the west line of said
levee easement (740-H), a distance of 26.24 feet to found 1/2" rebar, designated “RGV-
MCS-2202-13=RGV-MCS-2207-3” for an outer corner of the herein described proposed
acquisition tract, said point being on the northeast corner of said 1.08 acre Johnny and
Jennifer Hart tract;

THENCE: S 71°48’15” W, departing the west line of said levee easement (740- H), the
east line of said 1.08 acre Johnny and Jennifer Hart tract, and along the north line of said
1.08 acre Johnny and Jennifer Hart tract, a distance of 14.05 feet to a set 5/8” rebar with a
“B&F Engineering, Inc.” aluminum cap stamped “RGV- MCS-2202-14=RGV-MCS-
Case 7:20-cv-00205 Document 1-2 Filed on 07/31/20 in TXSD Page 10 of 57

                                    Schedule C (Cont.)

2207-2” for an outer corner of the herein described proposed acquisition tract, said point
being the north line of said 1.08 acre Johnny and Jennifer Hart tract;

THENCE: N 16°34’30” W, departing the north line of said 1.08 acre Johnny and Jennifer
Hart tract, a distance of 71.94 feet to a set 5/8” rebar with a “B&F Engineering, Inc.”
aluminum cap stamped “RGV-MCS-2202-15” for an angle point;

THENCE: N 29°14’51” W, passing at 78.43 feet the common line between Lot 13 and
Lot 14 of the unrecorded Riverside Subdivision A, in total a distance of 236.59 feet to a set
5/8” rebar with a “B&F Engineering, Inc.” aluminum cap stamped “RGV-MCS-2202-16”
for an angle point;

THENCE: N 27°14’34” W, passing at 99.80 feet the common line between Lot 14 and
Lot 15 of the unrecorded Riverside Subdivision A, in total a distance of 151.10 feet to a set
5/8” rebar with a “B&F Engineering, Inc.” aluminum cap stamped “RGV-MCS-2202-17”
for an angle point;

THENCE: N 32°24’13” W, a distance of 137.63 feet to a set 5/8” rebar with a “B&F
Engineering, Inc.” aluminum cap stamped “RGV-MCS-2202-18” for an angle point;

THENCE: N 34°35’58” W, passing at 89.81 feet the common line between Lot 15 and
Lot 16 of the unrecorded Riverside Subdivision A, in total a distance of 144.52 feet to a
set 5/8” rebar with a “B&F Engineering, Inc.” aluminum cap stamped “RGV-MCS-2202-
19” for an angle point;

THENCE: N 35°37’05” W, a distance of 174.02 feet to a found 1/2” rebar designated
“RGV-MCS-2202-20” for an outer corner of the herein described proposed acquisition
tract, said point being on the north line of Lot 16 of the unrecorded Riverside Subdivision
A and the south line of a called 19.15 acre tract, recorded in Document No. 2016-1605259,
Official Records of Hidalgo County (O.R.H.C.), Texas, conveyed to the Sembrose, LLC;

THENCE: N 81°32’53” E, along the west line of said Hidalgo County Water Control and
Improvement District No. 19 tract and the south line of said Sembrose, LLC. tract, a
distance of 61.14 feet to an angle point, designated “RGV-MCS- 2202-21”;

THENCE: N 31°15’31” W, along the west line of said Hidalgo County Water Control and
Improvement District No. 19 tract and along the east line of said Sembrose, LLC. tract, a
distance of 23.16 feet to an angle point, designated “RGV- MCS-2202-22”;

THENCE: N 55°08’00” E, along the west line of said Hidalgo County Water Control and
Improvement District No. 19 tract and the east line of said Sembrose, LLC. tract, a distance
of 16.78 feet to an angle point, designated “RGV-MCS- 2202-23”;
Case 7:20-cv-00205 Document 1-2 Filed on 07/31/20 in TXSD Page 11 of 57

                                    Schedule C (Cont.)

THENCE: N 31°12’49” W, along the west line of said Hidalgo County Water Control and
Improvement District No. 19 tract and the east line of said Sembrose, LLC. tract, a distance
of 276.56 feet to an angle point, designated “RGV-MCS- 2202-24”;

THENCE: N 55°57’02” W, along the west line of said Hidalgo County Water Control and
Improvement District No. 19 tract and the east line of said Sembrose, LLC. tract, a distance
of 45.11 feet to an angle point, designated “RGV-MCS- 2202-25”;

THENCE: N 10°59’17” W, along the west line of said Hidalgo County Water Control and
Improvement District No. 19 tract and the east line of said Sembrose, LLC. tract, a distance
of 76.92 feet to a found 1/2” rebar, designated “RGV-MCS- 2202-26” for the northwest
corner of the herein described proposed acquisition tract;

THENCE: N 59°48’16” E, along the north line of said Hidalgo County Water Control and
Improvement District No. 19 tract and the east line of said Sembrose, LLC. tract, passing
at 41.16 feet the east line of said levee easement (734-H), the west line of a levee easement
(991-H), recorded in Document No. 1962-16340, Official Records of Hidalgo County
(O.R.H.C.), Texas, conveyed to the United States of America, and the south line of a levee
easement (969-H), recorded in Document No. 1962-12731, Official Records of Hidalgo
County (O.R.H.C.), Texas, conveyed to the United States of America, in total a distance of
127.84 feet to a set 5/8” rebar with a “B&F Engineering, Inc.” aluminum cap stamped
“RGV- MCS-2202-27” for the northeast corner of the herein described proposed
acquisition tract, said point also being the northwest corner of Lot 6 of the unrecorded
Riverside Subdivision B;

THENCE: S 14°54’01” W, departing the north line of said Hidalgo County Water Control
and Improvement District No. 19 tract, the east line of said Sembrose, LLC. tract, the
northwest corner of said Lot 6, the south line of said levee easement (969-H), and along
the east line of said levee easement (991-H), a distance of feet to a set 5/8” rebar with a
“B&F Engineering, Inc.” aluminum cap stamped “RGV-MCS-2202-28” for an angle point,
said point also being the north line of said levee easement (734-H);

THENCE: S 35°48’11” E, along the east line of said levee easement (734-H), a distance
of 53.93 feet to a set 5/8” rebar with a “B&F Engineering, Inc.” aluminum cap stamped
“RGV-MCS-2202-29” for an angle point;

THENCE departing the east line of said levee easement (734-H), over and across the said
Hidalgo County Water Control and Improvement District No. 19 tract, the following
courses and distances:

x S 28°39’25” E, a distance of 101.58 feet to a set 5/8” rebar with a “B&F Engineering,
    Inc.” aluminum cap stamped “RGV-MCS-2202-30” for an angle point;

x   S 31°17’10” E, a distance of 144.99 feet to a set 5/8” rebar with a “B&F Engineering,
    Inc.” aluminum cap stamped “RGV-MCS-2202-31” for an angle point;
Case 7:20-cv-00205 Document 1-2 Filed on 07/31/20 in TXSD Page 12 of 57

                                 Schedule C (Cont.)



x S 28°44’23” E, a distance of 112.75 feet to a set 5/8” rebar with a “B&F Engineering,
   Inc.” aluminum cap stamped “RGV-MCS-2202-32” for an angle point;

x S 31°33’36” E, a distance of 108.61 feet to a set 5/8” rebar with a “B&F Engineering,
   Inc.” aluminum cap stamped “RGV-MCS-2202-33” for an angle point;

x S 33°51’50” E, a distance of 101.01 feet to a set 5/8” rebar with a “B&F Engineering,
   Inc.” aluminum cap stamped “RGV-MCS-2202-34” for an angle point;

x S 32°29’31” E, a distance of 95.02 feet to a set 5/8” rebar with a “B&F Engineering,
   Inc.” aluminum cap stamped “RGV-MCS-2202-35” for an angle point;

x S 33°31’08” E, a distance of 92.12 feet to a set 5/8” rebar with a “B&F Engineering,
   Inc.” aluminum cap stamped “RGV-MCS-2202-36” for an angle point;

x S 28°47’28” E, a distance of 119.53 feet to a set 5/8” rebar with a “B&F Engineering,
   Inc.” aluminum cap stamped “RGV-MCS-2202-37” for an angle point;

x S 22°42’51” E, a distance of 52.69 feet to a set 5/8” rebar with a “B&F Engineering,
   Inc.” aluminum cap stamped “RGV-MCS-2202-38” for an angle point;

x S 19°48’32” E, a distance of 107.26 feet to a set 5/8” rebar with a “B&F Engineering,
   Inc.” aluminum cap stamped “RGV-MCS-2202-39” for an angle point;

x S 16°51’35” E, a distance of 331.82 feet to a set 5/8” rebar with a “B&F Engineering,
   Inc.” aluminum cap stamped “RGV-MCS-2202-40” for an angle point;

x S 16°03’28” E, a distance of 158.30 feet to a set 5/8” rebar with a “B&F Engineering,
   Inc.” aluminum cap stamped “RGV-MCS-2202-41” for an angle point;

x S 16°29’09” E, a distance of 163.48 feet to a set 5/8” rebar with a “B&F Engineering,
   Inc.” aluminum cap stamped “RGV-MCS-2202-42” for an angle point;

x S 14°14’16” E, a distance of 160.10 feet to a set 5/8” rebar with a “B&F Engineering,
   Inc.” aluminum cap stamped “RGV-MCS-2202-43” for an angle point;

x S 15°16’24” E, a distance of 151.33 feet to a set 5/8” rebar with a “B&F Engineering,
   Inc.” aluminum cap stamped “RGV-MCS-2202-44” for an angle point;

x S 14°34’59” E, a distance of 152.26 feet to a set 5/8” rebar with a “B&F Engineering,
   Inc.” aluminum cap stamped “RGV-MCS-2202-45” for an angle point;
Case 7:20-cv-00205 Document 1-2 Filed on 07/31/20 in TXSD Page 13 of 57

                                   Schedule C (Cont.)



x S 13°40’04” E, a distance of 163.33 feet to a set 5/8” rebar with a “B&F Engineering,
   Inc.” aluminum cap stamped “RGV-MCS-2202-46” for an angle point;

x S 15°09’35” E, a distance of 308.68 feet to a set 5/8” rebar with a “B&F Engineering,
   Inc.” aluminum cap stamped “RGV-MCS-2202-47” for an angle point;

x S 11°26’09” E, a distance of 157.18 feet to a set 5/8” rebar with a “B&F Engineering,
   Inc.” aluminum cap stamped “RGV-MCS-2202-48” for an angle point;

x S 60°16’44” E, a distance of 18.00 feet to a set 5/8” rebar with a “B&F Engineering,
   Inc.” aluminum cap stamped “RGV-MCS-2202-49” for an angle point;

x S 09°22’52” E, a distance of 30.00 feet to a set 5/8” rebar with a “B&F Engineering,
   Inc.” aluminum cap stamped “RGV-MCS-2202-50” for an angle point;

x S 44°30’48” W, a distance of 25.38 feet to a set 5/8” rebar with a “B&F Engineering,
   Inc.” aluminum cap stamped “RGV-MCS-2202-51” for an angle point;

x S 01°20’59” E, a distance of 105.58 feet to a set 5/8” rebar with a “B&F Engineering,
   Inc.” aluminum cap stamped “RGV-MCS-2202-52=RGV- MCS-2213-9” for the
   southeast corner of the herein described proposed acquisition tract, said point being on
   the east line of said City of Mission, Texas tract;

x N 14°58’13” W, a distance of 111.90 feet to an angle point, designated “RGV-MCS-
   2202-53=RGV-MCS-2213-8” for an outer corner of the herein described proposed
   acquisition tract, said point being on the northeast corner of said City of Mission, Texas
   tract;

THENCE: S 59°44’13” W, along the north line of said City of Mission, Texas tract, a
distance of 12.17 feet to the POINT OF BEGINNING and containing 4.302 acres
(187,391 square feet) of land, more or less.


RGV-MCS-2202-2

BEING a 2.546 acre tract (110,901 square feet) parcel of land, more or less, being out of
a tract, recorded in Volume 752, Page 342, Deed Records of Hidalgo County (D.R.H.C.),
Texas, conveyed to Hidalgo County Water Control and Improvement District No. 19, and
described in Document No. 1353747, Official Records of Hidalgo County (O.R.H.C.),
Texas, said 2.546 acre tract (110,901 square feet) parcel of land being more particularly
described as follows;
Case 7:20-cv-00205 Document 1-2 Filed on 07/31/20 in TXSD Page 14 of 57

                                    Schedule C (Cont.)

COMMENCING: at a found 1/2" rebar, designated “RGV-MCS-2213-1=RGV-MCS-
2214-1-1=RGV-MCS-2215-1=RGV-MCS-2217-1” having a coordinate value of
N=16581793.002, E=1040166.598, said point being the northwest corner of a called
100.900 acre tract, recorded in Document No. 1999-814019, Official Records of Hidalgo
County (O.R.H.C.), Texas, conveyed to Catholic Diocese of Brownsville and the northeast
corner of a called 247.68 acre tract (Tract 326C), recorded in Volume 1510, Page 87, Deed
Records of Hidalgo County, (D.R.H.C.), Texas, conveyed to the United States of America
(U.S. Fish and Wildlife Service) and the southeast corner of a called 1.142 acre tract (Tract
332B), recorded in Document No. 340160, Official Records of Hidalgo County
(O.R.H.C.), Texas, conveyed to United States of America (U.S. Fish and Wildlife Service)
and the southwest corner of a called 2.64 acre tract, recorded in Document No. 2011-
2224163, Official Records of Hidalgo County (O.R.H.C.), Texas, conveyed to City of
Mission, Texas, said point being on the west line of the levee easement (733-H), recorded
in Document No. 1942-18238, Official Records of Hidalgo County (O.R.H.C.), Texas,
conveyed to the United States of America;

THENCE: N 79°31’58” E, along the north line of said Catholic Diocese of Brownsville
tract and the south line of said City of Mission, Texas tract, a distance of 86.45 feet to a
point designated “RGV-MCS-2202-2-1=RGV-MCS-2217-2” for the POINT OF
BEGINNING, said point having a coordinate value of N=16581808.708, E=1040251.611
and being the northwest corner of the herein described proposed acquisition tract, said point
also being the northwest corner of said Hidalgo County Water Control and Improvement
District No. 19 tract;

THENCE: N 79°31’58” E, along the north line of said Hidalgo County Water Control and
Improvement District No. 19 tract and the south line of said City of Mission, Texas tract,
a distance of 8.88 feet to a set 5/8” rebar with a “B&F Engineering, Inc.” aluminum cap
stamped “RGV-MCS-2202-2-2”, said point also being the northeast corner of the herein
described proposed acquisition tract;

THENCE: S 14°33’00” E, departing the north line of said Hidalgo County Water Control
and Improvement District No. 19 tract and the south line of said City of Mission, Texas
tract, a distance of 114.06 feet to a set 5/8” rebar with a “B&F Engineering, Inc.” aluminum
cap stamped “RGV-MCS-2202-2-3” for an angle point;

THENCE: S 18°26’28” E, a distance of 97.35 feet to a set 5/8” rebar with a “B&F
Engineering, Inc.” aluminum cap stamped “RGV-MCS-2202-2-4” for an angle point;

THENCE: S 21°32’52” E, a distance of 275.16 feet to a set 5/8” rebar with a “B&F
Engineering, Inc.” aluminum cap stamped “RGV-MCS-2202-2-5” for an angle point;

THENCE: S 21°30’13” E, a distance of 364.42 feet to a set 5/8” rebar with a “B&F
Engineering, Inc.” aluminum cap stamped “RGV-MCS-2202-2-6” for an angle point;
Case 7:20-cv-00205 Document 1-2 Filed on 07/31/20 in TXSD Page 15 of 57

                                    Schedule C (Cont.)

THENCE: S 22°12’41” E, a distance of 480.64 feet to a set 5/8” rebar with a “B&F
Engineering, Inc.” aluminum cap stamped “RGV-MCS-2202-2-7” for an angle point;

THENCE: S 27°31’41” E, a distance of 126.98 feet to a set 5/8” rebar with a “B&F
Engineering, Inc.” aluminum cap stamped “RGV-MCS-2202-2-8” for an angle point;

THENCE: S 30°16’30” E, a distance of 706.44 feet to a set 5/8” rebar with a “B&F
Engineering, Inc.” aluminum cap stamped “RGV-MCS-2202-2-9” for an angle point;

THENCE: S 30°17’08” E, a distance of 555.58 feet to a set 5/8” rebar with a “B&F
Engineering, Inc.” aluminum cap stamped “RGV-MCS-2202-2-10” for an angle point;

THENCE: S 30°24’45” E, a distance of 553.29 feet to a set 5/8” rebar with a “B&F
Engineering, Inc.” aluminum cap stamped “RGV-MCS-2202-2-11” for an angle point;

THENCE: S 30°45’58” E, a distance of 565.09 feet to a set 5/8” rebar with a “B&F
Engineering, Inc.” aluminum cap stamped “RGV-MCS-2202-2-12” for an angle point;

THENCE: S 35°18’24” E, a distance of 328.63 feet to a set 5/8” rebar with a “B&F
Engineering, Inc.” aluminum cap stamped “RGV-MCS-2202-2-13” for point of curvature;

THENCE: along a curve to the left having a radius of 1678.70 feet and an arc length of
297.82 feet, and a central angle of 10°09’54”, with a chord bearing of S 42°26’37”E, a
chord distance of 297.43 feet to a set 5/8” rebar with a “B&F Engineering, Inc.” aluminum
cap stamped “RGV-MCS-2202-2-14” for a point on tangent;

THENCE: S 48°20’22” E, a distance of 232.99 feet to a set 5/8” rebar with a “B&F
Engineering, Inc.” aluminum cap stamped “RGV-MCS-2202-2-15”, for the southeast
corner of the herein described proposed acquisition tract, said point being on the south line
of said Hidalgo County Water Control and Improvement District No. 19 tract;

THENCE: S 55°12’58” W, along the south line of said Hidalgo County Water Control
and Improvement District No. 19 tract, a distance of 29.54 feet to the southwest corner of
the herein described proposed acquisition tract, designated “RGV-MCS-2202-2-16= RGV-
MCS-2215-2-2= RGV-MCS-2222-4”, said point being the southwest corner of said
Hidalgo County Water Control and Improvement District No. 19 tract and the southeast
corner of a surveyed 1.759 acre tract, recorded in Volume 1297, Page 226, Deed Records
of Hidalgo County (D.R.H.C.), Texas, conveyed to Hidalgo County, Texas, said point also
being an angle point on the east line of said United States of America (U.S. Fish and
Wildlife Service Tract 326C) tract;

THENCE: N 46°55’12” W, along the west line of said Hidalgo County Water Control and
Improvement District No. 19 tract and the east line of said Hidalgo County, Texas tract, a
distance of 393.40 feet to an angle point, designated “RGV- MCS-2202-2-17= RGV-MCS-
2219-5= RGV-MCS-2222-3”, said point being the northeast corner of said Hidalgo
Case 7:20-cv-00205 Document 1-2 Filed on 07/31/20 in TXSD Page 16 of 57

                                  Schedule C (Cont.)

County, Texas tract and the southeast corner of a called 68.30 acre tract, recorded in
Document No. 1153789, Official Records of Hidalgo County (O.R.H.C.), Texas, conveyed
to Hunt Valley Industrial I, LP, and described in Document No. 1353747, Official Records
of Hidalgo County (O.R.H.C.), Texas;

THENCE: N 47°23’27” W, along the west line of said Hidalgo County Water Control and
Improvement District No. 19 tract and the east line of said Hunt Valley Industrial I, LP
tract, a distance of 60.12 feet to an angle point designated “RGV-MCS-2202-2-18= RGV-
MCS-2219-4”;

THENCE: N 36°00’24” W, along the west line of said Hidalgo County Water Control and
Improvement District No. 19 tract and the east line of said Hunt Valley Industrial I, LP
tract, a distance of 352.40 feet to an angle point designated “RGV-MCS-2202-2-19= RGV-
MCS-2219-3”;

THENCE: N 30°24’34” W, along the west line of said Hidalgo County Water Control and
Improvement District No. 19 tract and the east line of said Hunt Valley Industrial I, LP
tract, a distance of 930.58 feet to an angle point designated “RGV-MCS-2202-2-20=RGV-
MCS-2217-8= RGV-MCS-2219-2”, said point being on the south line of said Catholic
Diocese of Brownsville tract and the northeast corner of said Hunt Valley Industrial I, LP
tract;

THENCE: N 30°31’48” W, along the west line of said Hidalgo County Water Control and
Improvement District No. 19 tract, a distance of 318.02 feet to an angle point designated
“RGV-MCS-2202-2-21=RGV-MCS-2217-7”;

THENCE: N 29°38’48” W, along the west line of said Hidalgo County Water Control and
Improvement District No. 19 tract, a distance of 635.80 feet to an angle point designated
“RGV-MCS-2202-2-22=RGV-MCS-2217-6”;

THENCE: N 30°10’48” W, along the west line of said Hidalgo County Water Control and
Improvement District No. 19 tract, a distance of 610.70 feet to an angle point designated
“RGV-MCS-2202-2-23=RGV-MCS-2217-5”;

THENCE: N 22°35’48” W, along the west line of said Hidalgo County Water Control and
Improvement District No. 19 tract, a distance of 449.20 feet to an angle point designated
“RGV-MCS-2202-2-24=RGV-MCS-2217-4”;

THENCE: N 21°02’48” W, along the west line of said Hidalgo County Water Control and
Improvement District No. 19 tract, a distance of 727.40 feet to an angle point designated
“RGV-MCS-2202-2-25=RGV-MCS-2217-3”;

THENCE: N 15°48’29” W, along the west line of said Hidalgo County Water Control and
Improvement District No. 19 tract, a distance of 229.31 feet to the POINT OF
BEGINNING and containing 2.546 acre tract (110,901 square feet) of land, more or less.
Case 7:20-cv-00205 Document 1-2 Filed on 07/31/20 in TXSD Page 17 of 57

                                    Schedule C (Cont.)



RGV-MCS-3004

Being a 5.522 acre (240,559 square feet) parcel of land, being out of the Ramon Manguilla
Survey, Abstract No. 42 and the Yldefonso Quiroga Survey, Abstract No. 43, Hidalgo
County, Texas, being out of Porciónes 59 & 60, being out of the river levee right-of-way
conveyed to the County of Hidalgo by Easement Deed recorded in Volume 541, Page 609,
Deed Records of Hidalgo County, Texas (“786-H”) and being out of a called 5.52 acre tract
described as “Save & Except Tract (5)” retained by Hidalgo County Water Control and
Improvement District No. 19 in Special Warranty Deed recorded in Instrument No. 1976-
33803, Deed Records of Hidalgo County, Texas, said parcel of land being more particularly
described by metes and bounds as follows;

Commencing at a set 5/8” rebar with a “MDS” aluminum disk capped survey marker
stamped with the following description: “ POC RGV-MCS-3003 3004”, said point being
at a southwesterly corner of a portion of a called 5557.38 acre tract conveyed to Hunt
Valley Industrial I, L.P. by Special Warranty Deed recorded in Instrument No. 2003-
1153789, Official Records of Hidalgo County, Texas and the northwest corner of a called
2.70 acre tract conveyed to Guadalupe Cabrera and Trinidad Cabrera by Warranty Deed
with Vendor's Lien recorded in Instrument No. 1965-7063, Deed Records of Hidalgo
County, Texas, said point being in the east right-of-way line of Shary Road, said point
having the coordinates of N=16574878.084, E=1050389.390;

Thence: S 81-26-50 E, departing the east right-of-way line of Shary Road, with the north
line of the 2.70 acre tract and a southerly line of a portion of the 5557.38 acre tract, for a
distance of 191.34’ to a set 5/8” rebar with a “MDS” aluminum disk capped survey marker
stamped with the following description: “RGV-MCS-3004-1” for the Place of Beginning
and southwest corner of Tract RGV-MCS-3004, said point being in the north line of the
2.70 acre tract, said point being at the southwest corner of the 5.52 acre tract, the southwest
corner of the “786-H” river levee right-of-way, the northwest corner of a called 11.73 acre
river levee right-of-way conveyed to the United States of America by Easement Deed
recorded in Volume 617, Page 316, Deed Records of Hidalgo County, Texas (‘River
Levee”) and a southwesterly corner of a portion of the 5557.38 acre tract, said point having
the coordinates of N=16574849.628, E=1050578.600, said point bears N 07-00-26 E, a
distance of 351.21’ from United States Army Corps of Engineers Control Point No. 103;

Thence: departing the north line of the 2.70 acre tract, along the common lines of the 5.52
acre tract, the “786-H” river levee right-of-way and a portion of the 5557.38 acre tract, the
following courses and distances:

   x N 23-09-53 E (N 23-16-40 E, Record), for a distance of 29.60' to a set 5/8” rebar
   with a “MDS” aluminum disk capped survey marker stamped with the following
   description: “RGV-MCS-3004-2” for an angle point of Tract RGV-MCS-3004;
Case 7:20-cv-00205 Document 1-2 Filed on 07/31/20 in TXSD Page 18 of 57

                                Schedule C (Cont.)


  x S 81-27-47 E (S 81-21-00 E, Record), for a distance of 56.80' to a set 5/8” rebar
  with a “MDS” aluminum disk capped survey marker stamped with the following
  description: “RGV-MCS-3004-3” for an angle point of Tract RGV-MCS-3004, said
  point being in the north toe of the levee;

  x N 23-09-53 E (N 23-16-40 E, Record), for a distance of 336.40' to a set 5/8” rebar
  with a “MDS” aluminum disk capped survey marker stamped with the following
  description: “RGV-MCS-3004-4” for an angle point of Tract RGV-MCS-3004;

  x N 39-05-43 E (N 39-12-30 E, Record), for a distance of 1547.20' to a set 5/8” rebar
  with a “MDS” aluminum disk capped survey marker stamped with the following
  description: “RGV-MCS-3004-5” for an angle point of Tract RGV-MCS-3004;

  x N 56-21-43 E (N 56-28-30 E, Record), for a distance of 183.20' to a set 5/8” rebar
  with a “MDS” aluminum disk capped survey marker stamped with the following
  description: “RGV-MCS-3004-6” for an angle point of Tract RGV-MCS-3004;

  x N 72-57-58 E (N 73-04-45 E, Record), for a distance of 235.40' to a set 5/8” rebar
  with a “MDS” aluminum disk capped survey marker stamped with the following
  description: “RGV-MCS-3004-7” for an angle point of Tract RGV-MCS-3004;

  x N 77-56-43 E (N 78-03-30 E, Record), for a distance of 413.80' to a set 5/8” rebar
  with a “MDS” aluminum disk capped survey marker stamped with the following
  description: “RGV-MCS-3004-8” for an angle point of Tract RGV-MCS-3004;

  x S 78-30-41 E (S 78-24-00 E, Record), for a distance of 419.20' to a set 5/8” rebar
  with a “MDS” aluminum disk capped survey marker stamped with the following
  description: “RGV-MCS-3004-9” for an angle point of Tract RGV-MCS-3004;

  x N 59-20-58 E (N 59-20-58 E, Record), for a distance of 779.25' to a set 5/8” rebar
  with a “MDS” aluminum disk capped survey marker stamped with the following
  description: “RGV-MCS-3004-10” for an angle point of Tract RGV-MCS-3004;

  x N 68-43-53 E (N 68-50-40 E, Record), for a distance of 171.30' to a set 5/8” rebar
  with a “MDS” aluminum disk capped survey marker stamped with the following
  description: “RGV-MCS-3004-11” for an angle point of Tract RGV-MCS-3004;

  x N 83-24-43 E (N 83-31-30 E, Record), for a distance of 133.70' to a set 5/8” rebar
  with a “MDS” aluminum disk capped survey marker stamped with the following
  description: “RGV-MCS-3004-12” for an angle point of Tract RGV-MCS-3004;

  x S 80-50-47 E (S 80-44-00 E, Record), for a distance of 172.10' to a set 5/8” rebar
  with a “MDS” aluminum disk capped survey marker stamped with the following
  description: “RGV-MCS-3004-13” for an angle point of Tract RGV-MCS-3004;
Case 7:20-cv-00205 Document 1-2 Filed on 07/31/20 in TXSD Page 19 of 57

                                   Schedule C (Cont.)


   x S 73-49-07 E (S 73-42-20 E, Record), for a distance of 591.20' to a set 5/8” rebar
   with a “MDS” aluminum disk capped survey marker stamped with the following
   description: “RGV-MCS-3004-14” for an angle point of Tract RGV-MCS-3004;

   x   N 72-47-43 E (N 72-54-30 E, Record), for a distance of 79.20' to a set 5/8” rebar
       with a “MDS” aluminum disk capped survey marker stamped with the following
       description: “RGV-MCS-3004-15” for the northeast corner of Tract RGV-MCS-
       3004, said point being at the northeast corner of the 5.52 acre tract, the northeast
       corner of the “786-H” river levee right-of-way, a northerly corner of the river levee
       right-of-way conveyed to the United States of America by Easement Deed recorded
       in Volume 551, Page 294, Deed Records of Hidalgo County, Texas (“787-H”) and
       a westerly corner of a portion of the 5557.38 acre tract;

Thence: along the common lines of the 5.52 acre tract, a portion of the 5557.38 acre tract,
the “786-H” river levee right-of-way and the “787-H” river levee right-of-way, the
following courses and distances:

x S 08-36-13 W (S 08-43-00 W, Record), for a distance of 84.30’ to an angle point of
   Tract RGV-MCS-3004;

x N 73-49-07 W (N 73-42-20 W, Record), for a distance of 665.90' to an angle point of
   Tract RGV-MCS-3004;

x N 80-50-47 W (N 80-44-00 W, Record), for a distance of 164.10' to an angle point of
   Tract RGV-MCS-3004;

x S 83-24-43 W (S 83-31-30 W, Record), for a distance of 123.10' to an angle point of
   Tract RGV-MCS-3004;

x S 68-43-53 W (S 68-50-40 W, Record), for a distance of 162.90' to an angle point of
   Tract RGV-MCS-3004;

x S 59-20-58 W (S 59-27-45 W, Record), for a distance of 382.00' to an angle point of
   Tract RGV-MCS-3004;

x S 08-36-13 W (S 08-43-00 W, Record), for a distance of 12.90' to an angle point of
   Tract RGV-MCS-3004;

x S 59-20-58 W (S 59-27-45 W, Record), for a distance of 405.00' to an angle point of
   Tract RGV-MCS-3004;

x N 78-30-47 W (N 78-24-00 W, Record), for a distance of 428.10' to an angle point of
   Tract RGV-MCS-3004;
Case 7:20-cv-00205 Document 1-2 Filed on 07/31/20 in TXSD Page 20 of 57

                                    Schedule C (Cont.)


x S 77-56-43 W (S 78-03-30 W, Record), for a distance of 401.20' to an angle point of
   Tract RGV-MCS-3004;

x S 72-57-58 W (S 73-04-45 W, Record), for a distance of 225.90' to an angle point of
   Tract RGV-MCS-3004;

x S 56-21-43 W (S 56-28-30 W, Record), for a distance of 168.30' to an angle point of
   Tract RGV-MCS-3004;

x S 39-05-33 W (S 39-12-30 W, Record), for a distance of 1532.60' to an angle point of
   Tract RGV-MCS-3004;

x S 23-10-35 W (S 23-16-40 W, Record), for a distance of 346.01' to a point for the
   southeast corner of Tract RGV-MCS-3004, said point being at the southeast corner of
   the 5.52 acre tract, the southeast corner of the “786-H” river levee right-of-way, a
   southwesterly corner of the “787-H” river levee right-of-way and a southwesterly
   corner of a portion of the 5557.38 acre tract, said point being in the north line of the
   2.70 acre tract and the north line of the 11.73 acre river levee right-of-way;

Thence: N 81-26-50 W (N 81-21-00 W, Record), with the south line of the 5.52 acre tract,
the south line of the “786-H” river levee right-of-way, the north line of the 2.70 acre tract
and the north line of the 11.73 acre tract river levee right-of-way, for a distance of 108.49’
to the Place of Beginning.
Case 7:20-cv-00205 Document 1-2 Filed on 07/31/20 in TXSD Page 21 of 57




   SCHEDULE
       D
Case 7:20-cv-00205 Document 1-2 Filed on 07/31/20 in TXSD Page 22 of 57



                            SCHEDULE D
                            MAP or PLAT
                       LAND TO BE CONDEMNED
                         Schedule
Case 7:20-cv-00205 Document        D (Cont.)
                            1-2 Filed on 07/31/20 in TXSD Page 23 of 57
                         Schedule
Case 7:20-cv-00205 Document        D (Cont.)
                            1-2 Filed on 07/31/20 in TXSD Page 24 of 57
                         Schedule
Case 7:20-cv-00205 Document        D (Cont.)
                            1-2 Filed on 07/31/20 in TXSD Page 25 of 57
                         Schedule
Case 7:20-cv-00205 Document        D (Cont.)
                            1-2 Filed on 07/31/20 in TXSD Page 26 of 57
                         Schedule
Case 7:20-cv-00205 Document        D (Cont.)
                            1-2 Filed on 07/31/20 in TXSD Page 27 of 57
                         Schedule
Case 7:20-cv-00205 Document        D (Cont.)
                            1-2 Filed on 07/31/20 in TXSD Page 28 of 57
                         Schedule
Case 7:20-cv-00205 Document        D (Cont.)
                            1-2 Filed on 07/31/20 in TXSD Page 29 of 57
                         Schedule
Case 7:20-cv-00205 Document        D (Cont.)
                            1-2 Filed on 07/31/20 in TXSD Page 30 of 57
                         Schedule
Case 7:20-cv-00205 Document        D (Cont.)
                            1-2 Filed on 07/31/20 in TXSD Page 31 of 57
                         Schedule
Case 7:20-cv-00205 Document        D (Cont.)
                            1-2 Filed on 07/31/20 in TXSD Page 32 of 57
                         Schedule
Case 7:20-cv-00205 Document        D (Cont.)
                            1-2 Filed on 07/31/20 in TXSD Page 33 of 57
                         Schedule
Case 7:20-cv-00205 Document        D (Cont.)
                            1-2 Filed on 07/31/20 in TXSD Page 34 of 57
                         Schedule
Case 7:20-cv-00205 Document        D (Cont.)
                            1-2 Filed on 07/31/20 in TXSD Page 35 of 57
                         Schedule
Case 7:20-cv-00205 Document        D (Cont.)
                            1-2 Filed on 07/31/20 in TXSD Page 36 of 57
                         Schedule
Case 7:20-cv-00205 Document        D (Cont.)
                            1-2 Filed on 07/31/20 in TXSD Page 37 of 57
                         Schedule
Case 7:20-cv-00205 Document        D (Cont.)
                            1-2 Filed on 07/31/20 in TXSD Page 38 of 57
                         Schedule
Case 7:20-cv-00205 Document        D (Cont.)
                            1-2 Filed on 07/31/20 in TXSD Page 39 of 57
                         Schedule
Case 7:20-cv-00205 Document        D (Cont.)
                            1-2 Filed on 07/31/20 in TXSD Page 40 of 57
                         Schedule
Case 7:20-cv-00205 Document        D (Cont.)
                            1-2 Filed on 07/31/20 in TXSD Page 41 of 57
                         Schedule
Case 7:20-cv-00205 Document        D (Cont.)
                            1-2 Filed on 07/31/20 in TXSD Page 42 of 57
                         Schedule
Case 7:20-cv-00205 Document        D (Cont.)
                            1-2 Filed on 07/31/20 in TXSD Page 43 of 57
                         Schedule
Case 7:20-cv-00205 Document        D (Cont.)
                            1-2 Filed on 07/31/20 in TXSD Page 44 of 57
                         Schedule
Case 7:20-cv-00205 Document        D (Cont.)
                            1-2 Filed on 07/31/20 in TXSD Page 45 of 57
                         Schedule
Case 7:20-cv-00205 Document        D (Cont.)
                            1-2 Filed on 07/31/20 in TXSD Page 46 of 57
                         Schedule
Case 7:20-cv-00205 Document        D (Cont.)
                            1-2 Filed on 07/31/20 in TXSD Page 47 of 57
                         Schedule
Case 7:20-cv-00205 Document        D (Cont.)
                            1-2 Filed on 07/31/20 in TXSD Page 48 of 57
                         Schedule
Case 7:20-cv-00205 Document        D (Cont.)
                            1-2 Filed on 07/31/20 in TXSD Page 49 of 57
                         Schedule
Case 7:20-cv-00205 Document        D (Cont.)
                            1-2 Filed on 07/31/20 in TXSD Page 50 of 57
Case 7:20-cv-00205 Document 1-2 Filed on 07/31/20 in TXSD Page 51 of 57




    SCHEDULE
        E
Case 7:20-cv-00205 Document 1-2 Filed on 07/31/20 in TXSD Page 52 of 57




                                       SCHEDULE E

                                     ESTATES TAKEN

                                   Hidalgo County, Texas

Tracts: RGV-MCS-2202
        RGV-MCS-2202-2
Owner: Hidalgo County Water Control and Improvement District #19
Acres: 6.848

       The estate taken is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;
       Reserving to the owners of the lands identified in Warranty Deed recorded August
19, 1952 as Document #1952-13113 (Volume 752, Page 342), Deed Records, Hidalgo
County Texas, reasonable access to and from the owners’ lands lying between the Rio
Grande River and the border barrier through opening(s) or gate(s) in the border barrier
between the westernmost mark labeled “Beginning” and easternmost mark labeled
“Ending” depicted on the map below;
        Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights
or systems are subordinated to the United States’ construction, operation and
maintenance of the border barrier.

Tract: RGV-MCS-3004
Owner: Hidalgo County Water Control and Improvement District #19
Acres: 5.522

       The estate taken is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;
        Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights
or systems are subordinated to the United States’ construction, operation and
maintenance of the border barrier.
                          Schedule
Case 7:20-cv-00205 Document        E (Cont.)
                            1-2 Filed on 07/31/20 in TXSD Page 53 of 57
Case 7:20-cv-00205 Document 1-2 Filed on 07/31/20 in TXSD Page 54 of 57




    SCHEDULE
        F
Case 7:20-cv-00205 Document 1-2 Filed on 07/31/20 in TXSD Page 55 of 57




                                      SCHEDULE F

                        ESTIMATE OF JUST COMPENSATION



   The sum estimated as just compensation for the lands being taken is THREE

HUNDRED SIXTY-THREE THOUSAND, NINE HUNDRED FIFTY-SIX DOLLARS

AND NO/100 ($363,956.00), to be deposited herewith in the Registry of the Court for the

use and benefit of the persons entitled thereto.
Case 7:20-cv-00205 Document 1-2 Filed on 07/31/20 in TXSD Page 56 of 57




     SCHEDULE
        G
Case 7:20-cv-00205 Document 1-2 Filed on 07/31/20 in TXSD Page 57 of 57




                                     SCHEDULE G

                                INTERESTED PARTIES

The following table identifies all persons who have or claim an interest in the property
condemned and whose names are now known, indicating the nature of each person’s
property interest(s) as indicated by references in the public records and any other
information available to the United States. See Fed. R. Civ. P. 71.1(c).

 Interested Party                             Reference
 Hidalgo County Water Control &               RGV-MCS-2202
 Improvement District #19                     RGV-MCS-2202-2
                                              RGV-MCS-3004
                                              Warranty Deed, Document #13113;
                                              Volume 752 Page 342;
                                              Recorded August 19, 1952,
                                              Official Records of Hidalgo County
